Simmons, Chief Justice.
Alfred Kennedy was murdered in the county of Tattnall, and Henry Futch, Sarah DeLoach and IVIary Jane DeLoach were charged with the crime and were arrested and placed in jail. Certain relatives of Kennedy entered into a written contract with Hodges, the deputy-sheriff of the county, •as follows:
“We,' the undersigned, do contract as follows: P. C. Iiodges agrees, in consideration of the sum of five hundred dollars to be paid for his services, to furnish sufficient evidence to convict the parties who murdered Alfred Kennedy, and to show up .all parties connected with the said murder. *754in consideration of said services, we, the undersigned, do-hereby agree on our part to pay said amount immediately after the trial and conviction of said murdez’ers, azzd the bringing to light all paz'ties connected with the same.”
Henry Hutch and Sarah DeLoach wez*e cozivicted. Subsequently Hodges brought suit against the parties who had entered into this agz’eeznent with hizn, alleging that they had refused to pay the zreward. A verdict was rendered in his favor, and the defendants znade a znotion for a zzew trial, which was overruled, and they excepted. Ozie of the grounds of the znotion was, that the contract sued upon was-void because contrary to public policy.
We think the court ez*z*ed in not granting a ziew trial. A contz*act to pay a public officer for doing a duty which the law requires hizn to do without such payment, or to pay hizn a gz’eater suzn than that contemplated by law, is contrary to public policy and void; and still more so is- any contract which is calculated to induce a dez*eliction or laxity in the performance of his duty. (See Greenhood, Public Policy, p-p. 306, 328, and cases cited.) The plaintiff izz the court below was an officer of the court in which the accused were to be tried. Among the dzzties appertaining to his office, in connection with the trial of czizninal cases, were-the summoning of witnesses, the selection of tales jurors, and the keeping of the juz-y in his charge or under his supervision during the trial and until the rendition of the verdict. His izztez'est in pz’ocurizzg a reward for the conviction of the accused would manifestly have a tendency to encourage dereliction of duty in these z*espects. Its tendency would be to render hizn less diligent in procuring the attendance of witnesses in behalf of the accused, to influence him to select as tales jurors persons having a bias or pz*ejudice against the accused, to cazzse tampering with the jury while under his charge, etc. We think it is clear, therefore, that the contract in question was contrary to public policy, and void. Judgment reversed.